Electronically Filed
                                                     Supreme Court
                                                     SCAD-12-0000686
                                                     14-FEB-2014
                                                     11:03 AM




                         SCAD-12-0000686

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

                   B. LADD UEOKA, Respondent.


                       ORIGINAL PROCEEDING
           (ODC 09-067-8790, 09-068-8791, 09-099-8822)

         ORDER ALLOWING RESIGNATION IN LIEU OF DISCIPLINE
    (By: Recktenwald, C.J., Acoba, McKenna, Pollack, JJ., and
 Intermediate Court of Appeals Associate Judge Leonard, in place
                    of Nakayama, J., recused)

          Upon consideration of the Office of Disciplinary

Counsel (ODC)’s “Petition for Order Granting Request of B. Ladd

Ueoka to Resign From the Practice of Law in Lieu of Discipline”

and the memorandum, affidavits, and exhibits in support thereof,

it appears the Petition is supported by Respondent Ueoka’s

affidavit and that the affidavit meets the requirements of Rule
2.14(a) of the Rules of the Supreme Court of the State of Hawai#i

(RSCH).   In sum, Ueoka admits to failing to act with reasonable

diligence in representing clients, failing to keep clients

reasonably informed about the status of their matters and

promptly complying with their reasonable requests for

information, mishandling, commingling, and misappropriating

client funds, failing to promptly render accurate accountings,

failing to provide refunds upon request, failing to maintain

required bookkeeping records, and failing to respond to ODC’s

lawful demands for information or otherwise cooperate during the

resulting investigations, resulting in multiple violations of

Rules 1.3, 1.4(a), 1.4(b), 1.15(a)(1), 1.15(c), 1.15(d),

1.15(f)(1), 1.15(f)(3), 1.15(f)(4), 1.15(g), 8.1(b), and 8.4(d)

of the Hawai#i Rules of Professional Conduct in effect at the

time of the conduct.   It further appears that, because Respondent

Ueoka’s behavior included misappropriation of client funds, any

reinstatement must be predicated upon full restitution of all

misappropriated money.   Therefore,

           IT IS HEREBY ORDERED, pursuant to RSCH Rule 2.14, that

the petition is granted and Respondent B. Ladd Ueoka’s request to

resign in lieu of discipline is granted.

           IT IS FURTHER ORDERED that the resignation is effective

30 days after the date of this order, as provided by RSCH Rules

2.14(d) and 2.16(c).

           IT IS FURTHER ORDERED that any future reinstatement is
conditioned upon proof that Respondent Ueoka has made full

restitution of all misappropriated monies.

          IT IS FURTHER ORDERED that (1) the Clerk shall remove

Respondent Ueoka’s name from the role of attorneys licensed to

practice law in this jurisdiction and (2) within thirty days

after entry of this order, Respondent Ueoka shall submit to the

Clerk of this court the original certificate evidencing his

license to practice law in this jurisdiction.

          IT IS FURTHER ORDERED that (1) Respondent Ueoka shall

comply with the requirements of RSCH Rule 2.16 and (2) the

Disciplinary Board shall provide notice of the disbarment as

required by RSCH Rule 2.16(e) and (f).

          IT IS FINALLY ORDERED that Respondent Ueoka shall bear

the costs associated with these proceedings upon the timely

submission of a verified bill of costs, as authorized by RSCH

Rule 2.3(c).

          DATED:   Honolulu, Hawai#, February 14, 2014.


                                    /s/ Mark E. Recktenwald

                                    /s/ Simeon R. Acoba, Jr.

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Katherine G. Leonard